Citation Nr: 0525659	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Timeliness of a substantive appeal following the July 
2001 rating decision, which denied service connection for a 
cervical spine disorder as being secondary to service-
connected low back strain with degenerative arthritis.  

2.  Timeliness of election for the Decision Review Officer 
process.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that the veteran had not submitted a 
timely substantive appeal regarding the claim for service 
connection for a cervical spine disorder as being secondary 
to the service-connected low back disorder and that he had 
not submitted a timely election for the Decision Review 
Officer process.

The veteran relocated to West Virginia, and jurisdiction of 
his claim was assumed by the RO in Huntington, West Virginia. 

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A VA Form 21-4138, Statement in Support of Claim, from 
the veteran and received in February 2002, may be considered 
as a timely substantive appeal regarding the claim for 
service connection for a cervical spine disorder as being 
secondary to low back strain with degenerative arthritis.

2.  A VA Form 21-4138, from the veteran and received in 
February 2002, wherein the veteran requested that his claim 
for service connection for a cervical spine disorder as being 
secondary to low back strain with degenerative arthritis be 
reviewed by a Decision Review Officer, was not submitted 
within 60 days of the November 2001 letter informing the 
veteran of the Decision Review Officer process.

3.  The January 2002 statement of the case, addressing the 
claim for service connection for a cervical spine disorder as 
being secondary to low back strain with degenerative 
arthritis was prepared by a Decision Review Officer.


CONCLUSIONS OF LAW

1.  The veteran has perfected an appeal as to the issue of 
service connection for a cervical spine disorder as being 
secondary to low back strain with degenerative arthritis.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2004).

2.  The veteran's request for Decision Review Officer process 
regarding his claim for service connection for a cervical 
spine disorder as being secondary to low back strain with 
degenerative arthritis is moot.  38 C.F.R. § 3.2600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he filed a timely substantive appeal 
and a timely election for the Decision Review Officer process 
regarding his claim for service connection for a cervical 
spine disorder as being secondary to low back strain with 
degenerative arthritis.  

I.  Substantive appeal

The threshold question to be answered is whether the veteran 
timely entered an appeal following the July 2001 rating 
decision, which denied service connection for a cervical spine 
disorder as being secondary to low back strain with 
degenerative arthritis.

VA imposes duties on a veteran seeking VA compensation.  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the veteran has a duty 
to express disagreement with a decision of the VA by filing a 
notice of disagreement and to timely perfect the appeal by 
filing a substantive appeal following the issuance of a 
statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 
20.302(a), (b) (2004).  As to the first step of initiating 
appellate review, the veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  See 
38 C.F.R. § 20.302(a).  After the preparation and mailing of 
the statement of the case, the veteran then has the burden to 
submit a timely substantive appeal.  38 U.S.C.A. § 7105; see 
38 C.F.R. § 20.302(b).

The law provides:

Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.

Except in the case of simultaneously 
contested claims, notice of disagreement 
shall be filed within one year from the 
date of mailing of notice of the result 
of initial review or determination. . . .

The claimant will be afforded a period of 
sixty days from the date of the statement 
of the case is mailed to file the formal 
appeal. . . .  The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals. 

38 U.S.C.A. § 7105 (West 2002) (emphasis added); see also 
38 C.F.R. § 20.302(b).  

The RO informed the veteran of its denial of service 
connection for a cervical spine disorder as being secondary to 
low back strain with degenerative arthritis in July 2001.  A 
notice of disagreement was received by the veteran that same 
month.  A statement of the case was issued in January 2002.  
In February 2002, the veteran submitted a VA Form 21-4138, 
stating he was requesting de novo review by a Decision Review 
Officer.  

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 provides 
that the Board will construe arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal.  
Id.   

Here, the only issue on appeal at the time of the veteran's 
February 2002 submission was the claim for service connection 
for a cervical spine disorder as being secondary to the low 
back disorder.  While the VA form 21-4138 is silent as to the 
specific issue, it is clear that the veteran wanted to 
continue the appellate process by requesting de novo review 
by a Decision Review Officer.  Liberally construing the 
February 2002 statement, the Board finds that the veteran has 
submitted a timely substantive appeal as to the claim for 
service connection for a cervical spine disorder as being 
secondary to low back strain with degenerative arthritis.  
See 38 U.S.C.A. § 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).

II.  Decision Review Officer election

Under 38 C.F.R. § 3.2600, it allows a claimant, who has filed 
a timely notice of disagreement with a decision of an agency 
of original jurisdiction, the right to have that decision 
reviewed by a Decision Review Officer.  An individual who did 
not participate in the decision being reviewed will conduct 
this review.  Id.  In order to obtain such a review, the 
claimant must either request the review sua sponte or request 
it not later than 60 days after the date VA mails the notice 
of the Decision Review Officer process.  Id.  The 60-day time 
limit may not be extended.  Id.  If the claimant fails to 
request review under this regulation, VA will proceed with 
the traditional appellate process by issuing a statement of 
the case.  Id.

A rating decision denying entitlement to service connection 
for a cervical spine disorder as being secondary to the 
service-connected low back disorder was issued in July 2001.  
The veteran submitted a timely notice of disagreement.  In a 
November 2001 letter, the RO informed the veteran that he 
could choose to have a Decision Review Officer assigned to 
his case or to follow the traditional appeal process.  The RO 
then explained the difference and informed him that he must 
notify VA within 60 days from the date of this letter whether 
he wanted to have his case reviewed by the Decision Review 
Officer or by the traditional appeal process.  It stated that 
if it did not hear from him, the veteran's claim would be 
reviewed under the traditional appeal process.  

In January 2002, the RO issued a statement of the case, which 
was signed by a Decision Review Officer.  The Decision Review 
Officer did not participate in the July 2001 decision, which 
was prepared by a rating specialist.  In the statement of the 
case, the Decision Review Officer noted that the veteran did 
not elect de novo review but that the present decision, 
"being based on the same evidence of record would be no 
different even if such review had been elected."  

In February 2002, the veteran submitted a VA Form 21-4138, 
wherein he requested de novo review by a Decision Review 
Officer under 38 C.F.R. § 3.2600.  This was submitted more 
than 60 days following the issuance of the November 2001 
letter informing the veteran of his right to have his claim 
reviewed under the Decision Review Officer process.  As noted 
above, the 60-day period cannot be extended.

The veteran has alleged that in his notice of disagreement, 
submitted in July 2001 and again in August 2001, he had asked 
for reconsideration, which was a request to have his claim 
reviewed by a Decision Review Officer.  The Board does not 
find that such statement was a request for the Decision 
Review Officer process.  However, and more importantly, the 
statement of the case issued in January 2002 was prepared by 
a Decision Review Officer, who did not participate in the 
July 2001 rating decision.  In the statement of the case, the 
Decision Review Officer specifically stated that the decision 
would have been no different had the Decision Review Officer 
process been elected.  

Because the January 2002 statement of the case was prepared 
by a Decision Review Officer, who stated specifically that 
the outcome of the statement of the case would have been no 
different had the veteran elected the Decision Review Officer 
process, the Board finds that the veteran's claim that he 
timely elected the Decision Review Officer process is moot, 
as the veteran's request has been satisfied.

The Board notes that although the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA), 
became effective during the pendency of this appeal, the 
Board finds that its applicability would not assist the 
veteran.  As to whether the veteran filed a timely 
substantive appeal, that claim has been granted.  

The VCAA is primarily about obtaining evidence to support the 
veteran's claim.  Here, the Board is dismissing the veteran's 
claim regarding the election of the Decision Review Officer 
process based upon matters of requisite procedure.  
Accordingly, the VCAA can have no effect on this appeal. See 
Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive). 


ORDER

The substantive appeal, as to the claim for service 
connection for a cervical spine disorder as being secondary 
to low back strain with degenerative arthritis, was timely 
filed.

The issue of timeliness of election for the Decision Review 
Officer process is dismissed as moot.


_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


